UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1285


ERIC L. CLAY,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant – Appellee,

          and

SOCIAL SECURITY ADMINISTRATION,

                Party-in-Interest.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:12-cv-01119-LCB-JEP)


Submitted:   July 30, 2015                 Decided:   August 6, 2015


Before DUNCAN, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric L. Clay, Appellant Pro Se. Lisa G. Smoller, Special
Assistant United States Attorney, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric L. Clay appeals the district court’s order adopting

the   recommendation        of     the    magistrate         judge,       granting      the

Commissioner’s       motion       for    judgment      on     the     pleadings,        and

upholding     the    decision      of    the    Commissioner         to    deny       Clay’s

application    for    disability         insurance     benefits.          The     district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).              The magistrate judge recommended

that relief be denied and advised Clay that failure to file

timely, specific objections to this recommendation could waive

appellate   review     of     a    district     court       order    based      upon    the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                               Wright v.

Collins,    766 F.2d 841,    845-46      (4th    Cir.        1985);      see     also

Thomas v. Arn, 474 U.S. 140 (1985).                  Clay has waived appellate

review by failing to file specific objections after receiving

proper   notice.       Accordingly,        we   affirm       the    judgment       of   the

district court.




                                           2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3